Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 3/15/2021 have been acknowledged and entered.  Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 included non-patent literature (NPL) documents with no noted publication date.  A call was made to applicant’s representative on 3/26/2021 to confirm the access date of the NPL documents on the IDS.  The 3/15/2021 IDS has been corrected accordingly, and the documents have been considered.

Allowed Claims
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a device for drying and polishing a plurality of items as set forth in the claims.  The closest prior art of record is that of Alpert et al. who teaches a personal dishwasher having a plurality of movable cleaning elements in an enclosure and two apertures for the entry and exit of the plurality of items through the dishwasher (see Figs. 1A, 4, and 5; and abstract).  As pointed out by applicant (see 3/15/2021 remarks, pgs. 9-11), Alpert does not expressly disclose three apertures, and a channel assembly, as set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        /NATASHA N CAMPBELL/Examiner, Art Unit 1714